Case 2:18-cv-08048-SVW-JC Document 163-1 Filed 12/09/19 Page 1 of 2 Page ID #:5869




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11                       UNITED STATES DISTRICT COURT
   12                     CENTRAL DISTRICT OF CALIFORNIA
   13
   14 VERNON UNSWORTH,                        Case No. 2:18-cv-08048
   15              Plaintiff,                 Judge: Hon. Stephen V. Wilson
   16        vs.                              [JOINTLY PROPOSED] ORDER OF
                                              FINAL JUDGMENT
   17 ELON MUSK,
   18              Defendant.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                              [JOINTLY PROPOSED] ORDER OF FINAL JUDGMENT
Case 2:18-cv-08048-SVW-JC Document 163-1 Filed 12/09/19 Page 2 of 2 Page ID #:5870




    1        Currently before the Court is a Joint Stipulation for Final Judgment, filed by
    2 Plaintiff Vernon Unsworth and Defendant Elon Musk (collectively, the “Parties”).
    3        The Court, having read and considered the Joint Stipulation for Final
    4 Judgment GRANTS the Joint Stipulation,
    5        NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
    6 DECREED:
    7        1. Final judgment is hereby entered in favor of Defendant Musk. Plaintiff
    8            Unsworth shall have and recover nothing by reason of his complaint
    9            against Defendant Musk.
   10        2. Each party shall bear his own costs associated with this action.
   11        3. Neither party shall seek to appeal or otherwise challenge any issue arising
   12            from or relating to the action.
   13        4. The parties fully and finally release any claims whether at law or in equity,
   14            whether known or unknown, that the parties may have against each other.
   15
   16
   17
        IT IS SO ORDERED
   18
   19
        Dated:                              , 20            .
   20
   21
   22
                                                   UNITED STATES DISTRICT JUDGE
   23
   24
   25
   26
   27
   28
                                                   -2-
                                                    [JOINTLY PROPOSED] ORDER OF FINAL JUDGMENT
